Exhibit 10.7

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of this 1 day of
May, 2008, by and among Tidelands Bancshares, Inc., a South Carolina corporation
(the “Corporation”), Tidelands Bank, a South Carolina-chartered bank and wholly
owned subsidiary of Tidelands Bancshares, Inc. (the “Bank”), and James M.
Bedsole, Senior Vice President and Chief Risk Officer of the Bank (the
“Executive”).  The Corporation and the Bank are referred to in this Agreement
individually and together as the “Employer.”

 

WHEREAS, the Executive possesses unique skills, knowledge, and experience
relating to the Employer’s business and the Executive has made and is expected
to continue to make major contributions to the profitability, growth, and
financial strength of the Employer and affiliates,

 

WHEREAS, the Employer and the Executive desire to set forth in this Agreement
the terms and conditions of the Executive’s employment,

 

WHEREAS, the Executive and the Corporation are parties to an Employment
Agreement dated as of September 19, 2005, but the Executive, the Corporation,
and the Bank intend that this Agreement supersede and replace the September 19,
2005 Employment Agreement in its entirety, and

 

WHEREAS, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in Section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Employer, is contemplated insofar as the
Employer or any affiliates are concerned.

 

NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.

 

ARTICLE 1

EMPLOYMENT

 

1.1          Employment.  Effective on the date and for the term specified in
section 1.3, the Employer hereby employs the Executive to serve as the Bank’s
Senior Vice President and Chief Risk Officer according to the terms and
conditions of this Agreement.  The Executive hereby accepts employment according
to the terms and conditions of this Agreement.

 

1.2          Duties.  As the Bank’s Senior Vice President and Chief Risk
Officer, the Executive shall serve in accordance with the Employer’s Articles of
Incorporation and Bylaws, as each may be amended or restated from time to time. 
The Executive shall serve the Employer faithfully, diligently, competently, and
to the best of the Executive’s ability.  The Executive shall exclusively devote
full working time, energy, and attention to the business of the Employer and to
the promotion of the Employer’s interests throughout the term of this
Agreement.  Without the

 

--------------------------------------------------------------------------------


 

written consent of the Corporation and the Bank, the Executive shall not render
services to or for any person, firm, corporation, or other entity or
organization in exchange for compensation, regardless of the form in which the
compensation is paid and regardless of whether it is paid directly or indirectly
to the Executive.  Nothing in this section 1.2 shall prevent the Executive from
managing personal investments and affairs, provided that doing so does not
interfere with the proper performance of the Executive’s duties and
responsibilities under this Agreement.

 

1.3          Term of Employment.  The initial term of employment under this
Agreement shall be a three-year period commencing on May 1, 2008.  At the end of
each day the term of this Agreement shall automatically extend for one
additional day so that the entire term remains a term of three years.  However,
at any time the Employer or the Executive may provide written notice to the
other that the term of this Agreement shall be fixed to a finite term ending
three years after the date of the notice, without extension.  If the Employer or
the Executive gives written notice that the term shall be fixed at three years,
this Agreement shall nevertheless remain in force until the end of the fixed
term.  The Employer’s decision not to extend the term of this Agreement shall
not — by itself — give the Executive any rights under this Agreement to claim an
adverse change in position, compensation, or circumstances or otherwise to claim
entitlement to severance or other benefits under Articles 4 or 5 of this
Agreement.  Unless sooner terminated, the Executive’s employment and the term of
this Agreement shall terminate when the Executive attains age 65.

 

ARTICLE 2

COMPENSATION AND BENEFITS

 

2.1          Base Salary.  In consideration of the Executive’s performance of
the obligations under this Agreement, the Employer shall pay or cause to be paid
to the Executive a salary at the annual rate of not less than $144,300, payable
in accordance with the Employer’s pay practices.  The Executive’s salary shall
be reviewed annually by the Employer’s board of directors or by the board
committee having jurisdiction over executive compensation.  The Executive’s
salary shall be increased no less frequently than annually to account for cost
of living increases.  The Executive’s salary also may be increased beyond the
amount necessary to account for cost of living increases at the discretion of
the committee having jurisdiction over executive compensation.  However, the
Executive’s salary shall not be reduced.  The Executive’s salary, as the same
may be increased from time to time, is referred to in this Agreement as the
“Base Salary.”

 

2.2          Benefit Plans and Perquisites.  The Executive shall be entitled
throughout the term of this Agreement to participate in any and all officer or
employee compensation, bonus, incentive, and benefit plans in effect from time
to time, including without limitation any stock-based compensation, option,
incentive, bonus, or purchase plans existing on the date of this Agreement or
adopted during the term of this Agreement and plans providing pension,
retirement, welfare, medical, dental, disability, and group life benefits, and
to receive any and all other fringe benefits provided from time to time,
provided that the Executive satisfies the

 

2

--------------------------------------------------------------------------------


 

eligibility requirements for the plans or benefits.  Without limiting the
generality of the foregoing —

 

(a)           Automobile allowance.  The Executive shall receive an automobile
allowance consistent with past practices of the Employer, as the same may change
from time to time.

 

(b)           Reimbursement of business expenses.  Upon submission of
appropriate documentation by the Executive, the Executive shall be entitled to
reimbursement for all reasonable business expenses incurred performing the
Executive’s obligations under this Agreement, including but not limited to all
reasonable business travel and entertainment expenses incurred while acting at
the request of or in the service of the Employer and reasonable expenses for
attendance at annual and other periodic meetings of trade associations.  To be
reimbursable each expense must be of a nature qualifying it as a proper
deduction on the Employer’s income tax returns as a business expense rather than
deductible compensation to the Executive.  The records and other documentary
evidence submitted by the Executive to the Employer with each request for
reimbursement shall be in the form required by applicable statutes and
regulations issued by appropriate taxing authorities for the substantiation of
expenditures as deductible business expenses of the Employer rather than
deductible compensation to the Executive.

 

(c)           Insurance premiums.  At no expense to the Executive, the Employer
shall pay the Executive’s individual yearly medical and dental insurance
premiums.

 

2.3          Vacation.  The Executive shall be entitled to paid annual vacation
and sick leave in accordance with policies established from time to time by the
Employer.

 

2.4          Taxes.  All compensation of the Executive shall be subject to
withholding and other employment taxes imposed by federal, state, and local law.

 

ARTICLE 3

EMPLOYMENT TERMINATION

 

3.1          Termination Because of Death or Disability.  (a)  Death.  The
Executive’s employment shall terminate automatically on the date of the
Executive’s death.  If the Executive dies in active service to the Employer, the
Executive’s estate shall receive any sums due to the Executive as Base Salary
and reimbursement of expenses through the end of the month in which death
occurred, any bonus earned or accrued through the date of death, including any
unvested amounts awarded for previous years, and for twelve months after the
Executive’s death the Employer shall provide without cost to the Executive’s
family continuing health care coverage under COBRA substantially identical to
that provided for the Executive before death.

 

(b)           Disability.  By delivery of written notice 30 days in advance to
the Executive, the Employer may terminate the Executive’s employment if the
Executive is disabled.  For purposes of this Agreement the Executive shall be
considered “disabled” if an independent physician

 

3

--------------------------------------------------------------------------------


 

selected by the Employer and reasonably acceptable to the Executive or the
Executive’s legal representative determines that, because of illness or
accident, the Executive is unable to perform the Executive’s duties and will be
unable to perform those duties for 90 consecutive days.  The Executive shall not
be considered disabled, however, if the Executive returns to work on a full-time
basis within 30 days after the Employer gives notice of termination due to
disability.  If the Executive is terminated by either of the Corporation or the
Bank because of disability, the Executive’s employment with the other shall also
terminate at the same time.  During the period of incapacity leading up to
termination of the Executive’s employment under this provision, the Employer
shall continue to pay the full Base Salary at the rate then in effect and all
perquisites and other benefits (other than bonus) until the Executive becomes
eligible for benefits under any disability plan or insurance program maintained
by the Employer, provided that the amount of the Employer’s payments to the
Executive under this section 3.1(b) shall be reduced by the sum of the amounts,
if any, payable to the Executive for the same period under any disability
benefit or pension plan covering the Executive.  Furthermore, the Executive
shall receive any bonus earned or accrued through the date of incapacity,
including any unvested amounts awarded for previous years.

 

3.2          Involuntary Termination with Cause.  The Employer may terminate the
Executive’s employment with Cause.  If the Executive’s employment terminates
with Cause, the Executive shall receive the Base Salary through the date on
which termination becomes effective and reimbursement of expenses to which the
Executive is entitled when termination becomes effective.  If the Executive is
terminated with Cause by either of the Corporation or the Bank, the Executive
shall be deemed also to have been terminated with Cause by the other.  For
purposes of this Agreement “Cause” means any of the following —

 

(a)           an intentional act of fraud, embezzlement, or theft by the
Executive in the course of employment.  For purposes of this Agreement no act or
failure to act on the part of the Executive shall be deemed to have been
intentional if it was due primarily to an error in judgment or negligence.  An
act or failure to act on the Executive’s part shall be considered intentional if
it is not in good faith and if it is without a reasonable belief that the action
or failure to act is in the Employer’s best interests, or

 

(b)           intentional violation of any law or significant policy of the
Employer that, in the Employer’s sole judgment, has an adverse effect on the
Employer, or

 

(c)           the Executive’s gross negligence or gross neglect of duties in the
performance of duties, or

 

(d)           intentional wrongful damage by the Executive to the business or
property of the Employer, including without limitation the Employer’s
reputation, which in the Employer’s sole judgment causes material harm to the
Employer, or

 

(e)           a breach by the Executive of fiduciary duties or misconduct
involving dishonesty, in either case whether in the Executive’s capacity as an
officer or as a director, or

 

4

--------------------------------------------------------------------------------


 

(f)            a breach by the Executive of this Agreement that, in the
Employer’s sole judgment, is a material breach, which breach is not corrected by
the Executive within ten days after receiving written notice of the breach, or

 

(g)           removal of the Executive from office or permanent prohibition of
the Executive from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or

 

(h)           conviction of the Executive for or plea of no contest to a felony
or conviction of or plea of no contest to a misdemeanor involving moral
turpitude, or the actual incarceration of the Executive for seven consecutive
days or more, or

 

(i)            the occurrence of any event that results in the Executive being
excluded from coverage, or having coverage limited for the Executive as compared
to other executives of the Employer, under the Employer’s blanket bond or other
fidelity or insurance policy covering its directors, officers, or employees.

 

3.3          Voluntary Termination by the Executive Without Good Reason.  If the
Executive terminates employment without Good Reason, the Executive shall receive
the Base Salary and expense reimbursement to which the Executive is entitled
through the date on which termination becomes effective.

 

3.4          Involuntary Termination Without Cause and Voluntary Termination
with Good Reason.  With written notice to the Executive 90 days in advance, the
Employer may terminate the Executive’s employment without Cause.  Termination
shall take effect at the end of the 90-day period.  With advance written notice
to the Employer as provided in paragraph (b), the Executive may terminate
employment with Good Reason.  If the Executive’s employment terminates
involuntarily without Cause or voluntarily but with Good Reason, the Executive
shall be entitled to the benefits specified in Article 4 of this Agreement.  For
purposes of this Agreement a voluntary termination by the Executive will be
considered a voluntary termination with Good Reason if the conditions stated in
both paragraphs (a) and (b) are satisfied —

 

(a)           a voluntary termination by the Executive will be considered a
voluntary termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason shall mean the
occurrence of any of the following without the Executive’s advance written
consent —

 

1)             a material diminution of the Executive’s Base Salary, or

 

2)             a material diminution of the Executive’s authority, duties, or
responsibilities, or

 

5

--------------------------------------------------------------------------------


 

3)             a material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Executive is required to report,
or

 

4)             a material diminution in the budget over which the Executive
retains authority, or

 

5)             a material change in the geographic location at which the
Executive must perform services for the Employer, or

 

6)             any other action or inaction that constitutes a material breach
by the Employer of this Agreement.

 

(b)           the Executive must give notice to the Employer of the existence of
one or more of the conditions described in paragraph (a) within 90 days after
the initial existence of the condition, and the Employer shall have 30 days
thereafter to remedy the condition.  In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in paragraph (a) must occur within 24 months after the initial existence of the
condition.

 

ARTICLE 4

SEVERANCE COMPENSATION

 

4.1          Cash Severance after Termination Without Cause or Termination with
Good Reason.  (a)  Subject to the possibility that cash severance after
employment termination might be delayed under section 4.1(b), if the Executive’s
employment terminates involuntarily but without Cause or if the Executive
voluntarily terminates employment with Good Reason, 30 days after employment
termination the Employer shall pay to the Executive in a single lump sum cash in
an amount equal to (x) the Executive’s Base Salary on the date notice of
employment termination is given, without discount for the time value of money,
plus (y) any bonus earned by the Executive or accrued by the Employer on behalf
of the Executive through the date employment termination becomes effective
(including any amounts awarded but that have not vested when termination becomes
effective).  The Employer and the Executive acknowledge and agree that the
compensation and benefits under this section 4.1 shall not be payable if
compensation and benefits are payable or shall have been paid to the Executive
under Article 5 of this Agreement.

 

(b)           If when employment termination occurs the Executive is a specified
employee within the meaning of section 409A of the Internal Revenue Code of
1986, and if the cash severance payment under section 4.1(a) would be considered
deferred compensation under section 409A, and finally if an exemption from the
six-month delay requirement of section 409A(a)(2)(B)(i) is not available, the
Executive’s cash severance payment under section 4.1(a) shall be paid to the
Executive in a single lump sum on the first day of the seventh month after the
month in which the Executive’s employment terminates.  References in this
Agreement to section 409A of the Internal Revenue Code of 1986 include rules,
regulations, and guidance of

 

6

--------------------------------------------------------------------------------


 

general application issued by the Department of the Treasury under Internal
Revenue Code section 409A.

 

4.2          Post-Termination Insurance Coverage.  (a) Subject to section
4.2(b), if the Executive’s employment terminates involuntarily but without
Cause, voluntarily but with Good Reason, or because of disability, the Employer
shall continue or cause to be continued at the Employer’s expense and on behalf
of the Executive and the Executive’s dependents and beneficiaries medical,
dental, and hospitalization insurance coverage as in effect during and in
accordance with the same schedule prevailing in the 12 months preceding the date
of the Executive’s termination.  The insurance benefits provided by this section
4.2(a) shall be reduced if the Executive obtains disability, medical, dental,
and hospitalization insurance benefits through another employer, or eliminated
entirely if the other employer’s insurance benefits are equivalent or superior
to the benefits provided under this section 4.2(a).  If the insurance benefits
are reduced, they shall be reduced by an amount such that the Executive’s
aggregate insurance benefits for the period specified in this section 4.2(a) are
equivalent to the benefits to which the Executive would have been entitled had
the Executive not obtained disability, medical, dental, and hospitalization
insurance benefits through another employer.  The medical, dental, and
hospitalization insurance coverage shall continue until the first to occur of
(w) the Executive’s return to employment with the Employer or another employer
providing equivalent or superior insurance benefits, (x) the Executive’s
attainment of age 65, (y) the Executive’s death, or (z) the first anniversary of
the Executive’s termination.  This section 4.2 shall not be interpreted to limit
any benefits to which the Executive or the Executive’s dependents or
beneficiaries may be entitled under any of the Employer’s employee benefit
plans, agreements, programs, or practices after the Executive’s employment
termination, including without limitation retiree medical and life insurance
benefits.

 

(b)           If (x) under the terms of the applicable policy or policies for
the insurance benefits specified in section 4.2(a) it is not possible to
continue the Executive’s coverage or (y) when employment termination occurs the
Executive is a specified employee within the meaning of section 409A of the
Internal Revenue Code of 1986, if any of the continued insurance benefits
specified in section 4.2(a) would be considered deferred compensation under
section 409A, and finally if an exemption from the six-month delay requirement
of section 409A(a)(2)(B)(i) is not available for that particular insurance
benefit, instead of continued insurance coverage under section 4.2(a) the
Employer shall pay to the Executive in a single lump sum an amount in cash equal
to the present value of the Employer’s projected cost to maintain that
particular insurance benefit had the Executive’s employment not terminated,
assuming continued coverage for the lesser of 12 months or the number of months
until the Executive attains age 65.  The lump-sum payment shall be made 30 days
after employment termination or, if section 4.1(b) applies and a six-month delay
is required under Internal Revenue Code section 409A, on the first day of the
seventh month after the month in which the Executive’s employment terminates.

 

4.3          Release.  The Executive shall be entitled to no compensation or
other benefits under this Article 4 unless the Executive enters into a release
in form satisfactory to the Executive and the Employer acknowledging the
Employer’s and the Executive’s remaining

 

7

--------------------------------------------------------------------------------


 

obligations and discharging both parties, as well as the Employer’s officers,
directors, and employees for their actions for or on behalf of the Employer,
from any other claims or obligations arising out of the Executive’s employment
by the Employer, including the circumstances of the Executive’s employment
termination.  The non-compete and other covenants contained in Article 7 of this
Agreement are not contingent on the Executive entering into a release under this
section 4.3 and shall be effective regardless of whether the Executive enters
into the release.

 

ARTICLE 5

CHANGE IN CONTROL BENEFITS

 

5.1          Change in Control Benefits.  (a)  If a Change in Control occurs
during the term of this Agreement and if within 24 months thereafter the
Executive is involuntarily terminated without Cause or the Executive terminates
employment voluntarily but with Good Reason, the Employer shall make or cause to
be made a lump-sum payment to the Executive in an amount in cash equal to the
Executive’s annual compensation.  For this purpose annual compensation means
(x) the Executive’s annual base salary on the date of the Change in Control or
on the date of the Executive’s employment termination (whichever is greater)
plus (y) any bonus or incentive compensation earned for the calendar year ended
immediately before the year in which the Change in Control occurred or for the
calendar year ended immediately before the year in which employment termination
occurred (whichever is greater), regardless of when the bonus or incentive
compensation earned for the preceding calendar year is paid and regardless of
whether all or part of the bonus or incentive compensation is subject to
elective deferral or vesting.  Annual compensation shall be calculated without
regard to any deferrals under qualified or nonqualified plans, but annual
compensation shall not include interest or other earnings credited to the
Executive under qualified or nonqualified plans and annual compensation shall
not include any compensation earned in the Executive’s capacity as a director. 
The amount payable to the Executive hereunder shall not be reduced to account
for the time value of money or discounted to present value.  The payment
required under this section 5.1(a) is payable within five business days after
the Executive’s employment termination.  If the Executive receives payment under
this section 5.1(a) the Executive shall not be entitled to any cash severance
benefits under section 4.1 of this Agreement after employment termination.

 

(b)           If a Change in Control occurs during the term of this Agreement
and if within 24 months thereafter the Executive is involuntarily terminated
without Cause or the Executive terminates employment voluntarily but with Good
Reason, in addition to any benefits to which the Executive may be entitled under
section 4.2 the Employer shall cause the Executive to become fully vested in
awards under any stock option, stock incentive, or other non-qualified plans,
programs, or arrangements in which the Executive participated if (x) the plan,
program, or arrangement does not address the effect of a change in control or
termination after a change in control and (y) award vesting occurs automatically
with the passage of time or years of service.  Accelerated vesting in or
entitlement to awards shall not occur under this section 5.1(b) in the case of
any award for which vesting or entitlement is based on achievement of
performance conditions, whether the conditions have to do with individual
performance or corporate

 

8

--------------------------------------------------------------------------------


 

performance measures, including but not limited to stock price or financial
statement or other financial measures.

 

5.2          Change in Control Defined.  For purposes of this Agreement “Change
in Control” means a change in control as defined in Internal Revenue Code
section 409A and rules, regulations, and guidance of general application
thereunder issued by the Department of the Treasury, including —

 

(a)           Change in ownership: a change in ownership of the Corporation
occurs on the date any one person or group accumulates ownership of Corporation
stock constituting more than 50% of the total fair market value or total voting
power of Corporation stock,

 

(b)           Change in effective control: (x) any one person or more than one
person acting as a group acquires within a 12-month period ownership of
Corporation stock possessing 30% or more of the total voting power of
Corporation stock, or (y) a majority of the Corporation’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed in advance by a majority of the Corporation’s board of
directors, or

 

(c)           Change in ownership of a substantial portion of assets: a change
in ownership of a substantial portion of the Corporation’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from the Corporation assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of the
Corporation’s assets immediately before the acquisition or acquisitions.  For
this purpose, gross fair market value means the value of the Corporation’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.

 

ARTICLE 6

CONFIDENTIALITY AND CREATIVE WORK

 

6.1          Non-disclosure.  The Executive covenants and agrees not to reveal
to any person, firm, or corporation any confidential information of any nature
concerning the Employer or its business, or anything connected therewith.  As
used in this Article 6, the term “confidential information” means all of the
Employer’s and affiliates’ confidential and proprietary information and trade
secrets in existence on the date hereof or existing at any time during the term
of this Agreement, including but not limited to —

 

(a)           the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,

 

(b)           the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,

 

(c)           the whole or any portion or phase of any marketing or sales
information, sales records, customer lists, prices, sales projections, or other
sales information, and

 

9

--------------------------------------------------------------------------------


 

(d)           trade secrets, as defined from time to time by the laws of the
State of South Carolina.

 

However, confidential information excludes information that — as of the date
hereof or at any time after the date hereof — is published or disseminated
without obligation of confidence or that becomes a part of the public domain
(x) by or through action of the Employer, or (y) otherwise than by or at the
direction of the Executive.  This section 6.1 does not prohibit disclosure
required by an order of a court having jurisdiction or a subpoena from an
appropriate governmental agency or disclosure made by the Executive in the
ordinary course of business and within the scope of the Executive’s authority.

 

6.2          Return of Materials.  The Executive agrees to deliver or return to
the Employer upon termination, upon expiration of this Agreement, or as soon
thereafter as possible, all written information and any other similar items
furnished by the Employer or prepared by the Executive in connection with the
Executive’s services hereunder.  The Executive will retain no copies thereof
after termination of this Agreement or termination of the Executive’s
employment.

 

6.3          Creative Work.  The Executive agrees that all creative work and
work product, including but not limited to all technology, business management
tools, processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement and in the course and scope of the
Executive’s duties hereunder, regardless of when or where such work or work
product was produced, constitutes work made for hire, all rights of which are
owned by the Employer.  The Executive hereby assigns to the Employer all rights,
title, and interest, whether by way of copyrights, trade secret, trademark,
patent, or otherwise, in all such work or work product, regardless of whether
the same is subject to protection by patent, trademark, or copyright laws.

 

6.4          Injunctive Relief.  The Executive acknowledges that it is
impossible to measure in money the damages that will be suffered by the Employer
if the Executive fails to observe the obligations imposed by this Article 6. 
Accordingly, if the Employer institutes an action to enforce the provisions
hereof, the Executive hereby waives the claim or defense that an adequate remedy
at law is available to the Employer and the Executive agrees not to urge in any
such action the claim or defense that an adequate remedy at law exists.

 

6.5          Affiliates’ Confidential Information is Covered; Confidentiality
Obligation Survives Termination.  For purposes of this Agreement the term
“affiliate” includes the Corporation, the Bank, and any entity that directly or
indirectly through one or more intermediaries controls, is controlled by, or is
under common control with the Corporation or the Bank.  The rights and
obligations set forth in this Article 6 shall survive termination of this
Agreement.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 7

COMPETITION AFTER EMPLOYMENT TERMINATION

 

7.1                               Covenant Not to Solicit Employees.  The
Executive agrees not to solicit the services of any officer or employee of the
Employer for 12 months after the Executive’s employment termination.

 

7.2                               Covenant Not to Compete.  (a)  Without advance
written consent of the Employer, the Executive covenants and agrees not to
compete directly or indirectly with the Employer for 12 months after employment
termination, plus any period during which the Executive is in violation of this
covenant not to compete and any period during which the Employer seeks by
litigation to enforce this covenant not to compete.  For purposes of this
section —

 

(1)                                  the term “compete” means

 

(a)                                  providing financial products or services on
behalf of any financial institution for any person residing in the territory,

 

(b)                                 assisting (other than through the
performance of ministerial or clerical duties) any financial institution in
providing financial products or services to any person residing in the
territory, or

 

(c)                                  inducing or attempting to induce any person
who was a customer of the Employer at the date of the Executive’s employment
termination to seek financial products or services from another financial
institution.

 

(2)                                  the phrase “compete directly or indirectly”
means —

 

(a)                                  acting as a consultant, officer, director,
independent contractor, incorporator, organizer, or employee of any financial
institution in competition with the Employer in the territory, or

 

(b)                                 ownership of more than 5% of the voting
shares of any financial institution in competition with the Employer in the
territory, or

 

(c)                                  communicating to such financial institution
the names or addresses or any financial information concerning any person who
was a customer of the Employer at the Executive’s employment termination.

 

(3)                                  the term “customer” means any person to
whom the Employer is providing financial products or services on the date of the
Executive’s employment termination.

 

11

--------------------------------------------------------------------------------


 

(4)                                  the term “financial institution” means any
bank, savings association, or bank or savings association holding company, or
any other institution, including a financial institution in organization, the
business of which is or will be engaging in activities that are financial in
nature or incidental to such financial activities as described in section
4(k) of the Bank Holding Company Act of 1956, other than the Employer or its
affiliated corporations.

 

(5)                                  “financial product or service” means any
product or service that a financial institution or a financial holding company
could offer by engaging in any activity that is financial in nature or
incidental to such a financial activity under section 4(k) of the Bank Holding
Company Act of 1956 and that is offered by the Employer or an affiliate on the
date of the Executive’s employment termination, including but not limited to
banking activities and activities that are closely related to and a proper
incident to banking.

 

(6)                                  the term “person” means any individual or
individuals, corporation, partnership, fiduciary or association.

 

(7)                                  the term “territory” means all of
Charleston, Dorchester, and Berkeley Counties in South Carolina and the area
within a 50-mile radius of any full-service banking office of the Bank on the
date of the Executive’s employment termination.

 

(b)                                 If any provision of this section or any
word, phrase, clause, sentence or other portion thereof (including without
limitation the geographical and temporal restrictions contained therein) is held
to be unenforceable or invalid for any reason, the unenforceable or invalid
provision or portion shall be modified or deleted so that the provision, as
modified, is legal and enforceable to the fullest extent permitted under
applicable law.

 

7.3                               Remedies.  Because of the unique character of
the services to be rendered by the Executive hereunder, the Executive
understands that the Employer would not have an adequate remedy at law for the
material breach or threatened breach by the Executive of any one or more of the
Executive’s covenants set forth in this Article 7.  Accordingly, the Executive
agrees that the Employer’s remedies for a material breach or threatened breach
of this Article 7 include but are not limited to (x) forfeiture of any money
representing accrued salary, contingent payments, or other fringe benefits due
and payable to the Executive, (y) forfeiture of any unpaid severance benefits
under sections 4.1 and 4.2 of this Agreement, and (z) a suit in equity by the
Employer to enjoin the Executive from the breach or threatened breach of such
covenants.  The Executive hereby waives the claim or defense that an adequate
remedy at law is available to the Employer and the Executive agrees not to urge
in any such action the claim or defense that an adequate remedy at law exists. 
Nothing herein shall be construed to prohibit the Employer from pursuing any
other remedies for the breach or threatened breach.

 

7.4                               Article 7 Survives Termination But Is Void
After a Change in Control.  The rights and obligations set forth in this
Article 7 shall survive termination of this Agreement.

 

12

--------------------------------------------------------------------------------


 

However, Article 7 shall be null and void if a Change in Control occurs before
employment termination.

 

ARTICLE 8

MISCELLANEOUS

 

8.1                               Successors and Assigns.  (a)  This Agreement
is binding on the Employer’s successors.  This Agreement shall be binding upon
the Employer and any successor, including any persons acquiring directly or
indirectly all or substantially all of the business or assets of the Employer by
purchase, merger, consolidation, reorganization, or otherwise.  But this
Agreement and the Employer’s obligations under this Agreement are not otherwise
assignable, transferable, or delegable by the Employer.  By agreement in form
and substance satisfactory to the Executive, the Employer shall require any
successor to all or substantially all of the business or assets of the Employer
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent the Employer would be required to perform had no succession
occurred.

 

(b)                                 This Agreement is enforceable by the
Executive’s heirs.  This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, and legatees.

 

(c)                                  This Agreement is personal and is not
assignable.  This Agreement is personal in nature.  Without written consent of
the other parties, no party shall assign, transfer, or delegate this Agreement
or any rights or obligations under this Agreement except as expressly provided
herein.  Without limiting the generality or effect of the foregoing, the
Executive’s right to receive payments hereunder is not assignable or
transferable, whether by pledge, creation of a security interest, or otherwise,
except for a transfer by the Executive’s will or by the laws of descent and
distribution.  If the Executive attempts an assignment or transfer that is
contrary to this section 8.1, the Employer shall have no liability to pay any
amount to the assignee or transferee.

 

8.2                               Governing Law, Jurisdiction, and Forum.  This
Agreement shall be construed under and governed by the internal laws of the
State of South Carolina, without giving effect to any conflict of laws provision
or rule (whether of the State of South Carolina or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of South Carolina.  By entering into this Agreement, the Executive agrees to be
subject to the jurisdiction of both the federal and state courts in the State of
South Carolina.  Any actions or proceedings instituted under this Agreement
shall be brought and tried solely in courts located in Charleston County, South
Carolina or in the federal court having jurisdiction in Mount Pleasant, South
Carolina.  The Executive expressly waives the right to have any such actions or
proceedings brought or tried elsewhere.

 

8.3                               Entire Agreement.  This Agreement sets forth
the entire agreement of the parties concerning the Executive’s employment.  Any
oral or written statements, representations, agreements, or understandings made
or entered into prior to or contemporaneously with the

 

13

--------------------------------------------------------------------------------


 

execution of this Agreement are hereby rescinded, revoked, and rendered null and
void by the parties.  Without limiting the generality of the foregoing, the
parties hereto acknowledge and agree that this Agreement supersedes in its
entirety the Employment Agreement dated as of September 19, 2005, entered into
by the Executive and the Employer, as the same may have been amended or
supplemented.  The September 19, 2005 Employment Agreement shall hereafter be
void and of no force or effect.

 

8.4                               Notices.  All notices, requests, demands, and
other communications hereunder shall be in writing and shall be deemed to have
been duly given if delivered by hand or mailed, certified or registered mail,
return receipt requested, with postage prepaid.  Unless otherwise changed by
notice, notice shall be properly addressed to the Executive if addressed to the
address of the Executive on the books and records of the Employer at the time of
the delivery of notice, and properly addressed to the Employer if addressed to
the Board of Directors, Tidelands Bancshares, Inc., 875 Lowcountry Boulevard,
Mount Pleasant, South Carolina  29464.

 

8.5                               Severability.  In the case of conflict between
a provision of this Agreement and any statute, regulation, or judicial
precedent, the latter shall prevail, but the affected provisions of this
Agreement shall be curtailed and limited solely to the extent necessary to bring
them within the requirements of law.  If any provision of this Agreement is held
by a court of competent jurisdiction to be indefinite, invalid, void or
voidable, or otherwise unenforceable, the remainder of this Agreement shall
continue in full force and effect unless that would clearly be contrary to the
intentions of the parties or would result in an injustice.

 

8.6                               Captions and Counterparts.  Captions in this
Agreement are included solely for convenience and do not define, limit, or
describe the scope or intent of this Agreement.  This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument.

 

8.7                               No Duty to Mitigate.  The Employer hereby
acknowledges that it will be difficult and could be impossible (x) for the
Executive to find reasonably comparable employment after employment termination,
and (y) to measure the amount of damages the Executive may suffer as a result of
termination.  Additionally, the Employer acknowledges that its general severance
pay plans do not provide for mitigation, offset, or reduction of any severance
payment received thereunder.  The Employer further acknowledges that the payment
of severance benefits under this Agreement is reasonable and shall be liquidated
damages.  The Executive shall not be required to mitigate the amount of any
payment provided by this Agreement by seeking other employment.  Moreover, the
amount of any payment provided by this Agreement shall not be reduced by any
compensation earned or benefits provided as the result of employment of the
Executive or as a result of the Executive being self-employed after employment
termination.

 

8.8                               Amendment and Waiver.  This Agreement may not
be amended, released, discharged, abandoned, changed, or modified except by an
instrument in writing signed by each of the parties hereto.  The failure of any
party hereto to enforce at any time any of the provisions of this Agreement
shall not be construed to be a waiver of any such provision nor affect the

 

14

--------------------------------------------------------------------------------


 

validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every such provision.  No waiver of a breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.

 

8.9                               Payment of Legal Fees.  The Employer is aware
that after a Change in Control management could cause or attempt to cause the
Employer to refuse to comply with its obligations under this Agreement, or could
institute or cause or attempt to cause the Employer to institute litigation
seeking to have this Agreement declared unenforceable, or could take or attempt
to take other action to deny Executive the benefits intended under this
Agreement.  In these circumstances the purpose of this Agreement would be
frustrated.  The Employer desires that the Executive not be required to incur
the expenses associated with the enforcement of rights under this Agreement,
whether by litigation or other legal action, because the cost and expense
thereof would substantially detract from the benefits intended to be granted to
the Executive hereunder.  The Employer desires that the Executive not be forced
to negotiate settlement of rights under this Agreement under threat of incurring
expenses.  Accordingly, if after a Change in Control occurs it appears to the
Executive that (x) the Employer has failed to comply with any of its obligations
under this Agreement, or (y) the Employer or any other person has taken any
action to declare this Agreement void or unenforceable, or instituted any
litigation or other legal action designed to deny, diminish, or to recover from
the Executive the benefits intended to be provided to the Executive hereunder,
the Employer irrevocably authorizes the Executive from time to time to retain
counsel of the Executive’s choice, at the Employer’s expense as provided in this
section 8.9, to represent the Executive in the initiation or defense of any
litigation or other legal action, whether by or against the Employer or any
director, officer, stockholder, or other person affiliated with the Employer, in
any jurisdiction.  Despite any existing or previous attorney-client relationship
between the Employer and any counsel chosen by the Executive under this section
8.9, the Employer irrevocably consents to the Executive entering into an
attorney-client relationship with that counsel, and the Employer and the
Executive agree that a confidential relationship shall exist between the
Executive and that counsel.  The fees and expenses of counsel selected from time
to time by the Executive as provided in this section shall be paid or reimbursed
to the Executive by the Employer on a regular, periodic basis upon presentation
by the Executive of a statement or statements prepared by counsel in accordance
with counsel’s customary practices, up to a maximum aggregate amount of
$100,000, whether suit be brought or not, and whether or not incurred in trial,
bankruptcy, or appellate proceedings.  The Employer’s obligation to pay the
Executive’s legal fees provided by this section 8.9 operates separately from and
in addition to any legal fee reimbursement obligation the Employer may have with
the Executive under any separate severance or other agreement.  Despite anything
in this Agreement to the contrary, however, the Employer shall not be required
to pay or reimburse Executive’s legal expenses if doing so would violate section
18(k) of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of
the Federal Deposit Insurance Corporation [12 CFR 359.3].

 

8.10                        Consultation with Counsel and Interpretation of this
Agreement.  The Executive acknowledges and agrees that the Executive has had the
assistance of counsel of the Executive’s choosing in the negotiation of this
Agreement, or the Executive has chosen not to

 

15

--------------------------------------------------------------------------------


 

have the assistance of counsel.  Both the Employer and the Executive have
participated in the negotiation and drafting of this Agreement and they hereby
agree that there shall not be strict interpretation against either party in any
review of this Agreement in which interpretation thereof is an issue.

 

8.11                        Compliance with Internal Revenue Code Section 409A. 
The Employer and the Executive intend that their exercise of authority or
discretion under this Agreement shall comply with section 409A of the Internal
Revenue Code of 1986.  If when the Executive’s employment terminates the
Executive is a specified employee, as defined in section 409A of the Internal
Revenue Code of 1986, and if any payments under this Agreement, including
Articles 4 or 5, will result in additional tax or interest to the Executive
because of section 409A, then despite any provision of this Agreement to the
contrary the Executive shall not be entitled to the payments until the earliest
of (x) the date that is at least six months after termination of the Executive’s
employment for reasons other than the Executive’s death, (y) the date of the
Executive’s death, or (z) any earlier date that does not result in additional
tax or interest to the Executive under section 409A.  As promptly as possible
after the end of the period during which payments are delayed under this
provision, the entire amount of the delayed payments shall be paid to the
Executive in a single lump sum.  If any provision of this Agreement does not
satisfy the requirements of section 409A, such provision shall nevertheless be
applied in a manner consistent with those requirements.  If any provision of
this Agreement would subject the Executive to additional tax or interest under
section 409A, the Employer shall reform the provision.  However, the Employer
shall maintain to the maximum extent practicable the original intent of the
applicable provision without subjecting the Executive to additional tax or
interest, and the Employer shall not be required to incur any additional
compensation expense as a result of the reformed provision.

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

EXECUTIVE

 

TIDELANDS BANK

 

 

 

 

 

 

 

 

/s/ James M. Bedsole

 

By:

/s/ Robert E. Coffee, Jr.

 

 

 

Robert E. Coffee Jr.

 

 

Its:

President and CEO

 

 

 

 

 

 

TIDELANDS BANCSHARES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert E. Coffee, Jr.

 

 

 

Robert E. Coffee Jr.

 

 

Its:

President and CEO

 

16

--------------------------------------------------------------------------------